DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (US Publication No.: US 2007/0182915 A1, “Osawa”) in view of Popovich et al (US Publication No.: US 2018/0284440 A1, “Popovich”).
	Regarding Claim 1, Osawa discloses an electrically switchable optical modulator for modulating an optical wavefront transmitted therethrough (Figure 1), comprising:
	A birefringent first optical element and a birefringent second optical element each having respective ordinary and extraordinary refractive indices (Figure 1, birefringent first optical element (one of 3a or 3b), birefringent second optical element (the other of) 3a or 3b; Paragraph 0046; Paragraph 0057);
	A birefringent liquid crystal material sandwiched between the first and second optical elements (Figure 1, birefringent liquid crystal material 4);
	Wherein the extraordinary refractive index of the liquid crystal material is electrically switchable between:
	A first state in which it has a first value; and, a second state in which it has a second value different from the first value (Paragraph 0059; Paragraph 0065);
	Wherein one or both of first value and the second value is un-matched to the extraordinary refractive index of the first optical element in respect of light polarized in a first direction of linear 
	Osawa fails to disclose that the first and second optical elements are formed from a reactive mesogens cured from a reactive state to form a birefringent polymer, wherein the reactive mesogens comprises a bi-functional acrylate system.
	However, Popovich discloses a similar modulator where the first and second optical elements are formed from a reactive mesogens cured from a reactive state to form a birefringent polymer, wherein the reactive mesogens comprises a bi-functional acrylate system (Popovich, Paragraph 0112).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second optical elements as disclosed by Osawa to be formed from a reactive mesogens as disclosed by Popovich. One would have been motivated to do so for the purpose of optimizing the liquid crystal molecules’ orientation and alignment into a three-dimensional pattern (Popovich, Paragraph 0112). 

	Regarding Claim 2, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, wherein the first value is matched to the respective extraordinary refractive indices of both the first and second optical elements (Paragraph 0059).

	Regarding Claim 3, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, wherein the ordinary refractive index of the liquid crystal material is matched to the respective ordinary refractive indices of both the first and second optical elements (Paragraph 0059).

	Regarding Claim 4, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which the first and second optical elements define a director, wherein 

	Regarding Claim 6, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 4, in which the liquid crystal material has a twisted nematic liquid crystal arrangement (Paragraph 0058), wherein when in said first state an optic axis of the liquid crystal material: is aligned substantially parallel to the director of the first optical element; and, is aligned substantially parallel to the director of the second optical element (Paragraph 0059). 

	Regarding Claim 7, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which one or each of the first and second optical elements present a curved surface to which said liquid crystal material complies (Paragraphs 0049-0059).

	Regarding Claim 8, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which one or each of the first and second optical elements presents a surface relief pattern to which said liquid crystal material complies (Figure 1; Paragraphs 0049-0059). 

	Regarding Claim 9, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which each of the first and second optical elements presents a surface relief pattern to which said liquid crystal material complies, wherein the pattern presented by the first optical element is the reciprocal of the pattern presented present by the second optical element (Figure 1 discloses surface relief patterns of both optical elements 3a and 3b, wherein one is the reciprocal of the other).

	Regarding Claim 10, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 7, in which each of the first and second optical elements presents a surface relief pattern to which said liquid crystal material complies, wherein the pattern presented by the first optical element is substantially the same as the pattern presented present by the second optical element 

	Regarding Claim 11, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which the first optical element opposes the second optical element (Figure 1).

	Regarding Claim 12, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, in which the first optical element defined a first optical axis and the second optical element defines a second optical axis which is substantially coaxial with the first optical axis (Figure 1, the first optical element 3b and the second optical element 3a have coaxial optical axes). 

	Regarding Claim 13, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, wherein the liquid crystal material is disposed between two separate electrodes configured to support between them an electric field for switching the extraordinary refractive index of the liquid crystal material from said first state to said second state (Figure 1, electrodes 2a and 2b; Paragraph 0048).

	Regarding Claim 14, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1, wherein one or each of the first optical element and the second optical element is disposed between the two separate electrodes (Figure 1, first optical element 3b and second optical element 3a is disposed between two separate electrodes 2a and 2b).

Regarding Claim 15, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1.
The first embodiment of Osawa fails to disclose that one of the two separate electrodes is disposed between the first optical element and the liquid crystal material.
However, another embodiment of Osawa discloses a similar modulator where one of the two separate electrodes is disposed between the first optical element and the liquid crystal material (Osawa, Figure 5, first optical element 6, separate electrode 2b, liquid crystal material 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulator as disclosed by the first embodiment of Osawa to include a separate electrode between the optical element and the liquid crystal material as disclosed by another embodiment of Osawa. One would have been motivated to do so for the purpose of carrying out phase adjustments for ordinarily and extraordinarily polarized light thereby increasing design flexibility (Osawa, Paragraph 0080). 

	Regarding Claim 16, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1.
	The first embodiment of Osawa fails to disclose that one of the two separate electrodes is disposed between the second optical element and the liquid crystal material. 
	However, another embodiment of Osawa discloses a similar modulator where one of the two separate electrodes is disposed between the second optical element and the liquid crystal material (Osawa, Figure 5, second optical element 6, separate electrode 2b, liquid crystal material 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulator as disclosed by the first embodiment of Osawa to include a separate electrode between the optical element and the liquid crystal material as disclosed by another embodiment of Osawa. One would have been motivated to do so for the purpose of carrying out phase adjustments for ordinarily and extraordinarily polarized light thereby increasing design flexibility (Osawa, Paragraph 0080). 

Regarding Claim 19, Osawa in view of Popovich discloses a method of manufacturing an optical modulator according to claim 1.

However, Popovich discloses a similar method where  each birefringent optical element is provided according to a method comprising providing a flexible sheet presenting an embossing surface embossed with shape which is reciprocal to said desired shape; providing a quantity of reactive mesogens material in an uncured state upon a surface of a substrate; flexing the embossing surface to press against the quantity of reactive mesogens material progressively across a surface of the quantity of reactive mesogens material thereby to form a shaped birefringent part possessing said desired shape; curing the shaped birefringent part to form said birefringent optical element (Popovich, Paragraph 0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Osawa to have a particular method of manufacturing as disclosed by Popovich. One would have been motivated to do so for the purpose of optimizing the liquid crystal molecules’ orientation and alignment into a three-dimensional pattern (Popovich, Paragraph 0112).

	Regarding Claim 20, Osawa in view of Popovich discloses the method of manufacturing an optical modulator according to claim 19, in which the optical modulator is electrically switchable (Osawa, Paragraphs 0059-0067; Figure 1).  

	Regarding Claim 21, Osawa in view of Popovich discloses the method of manufacturing an optical modulator according to claim 20, comprising an electrically switchable liquid crystal material sandwiched between two said birefringent optical elements (Osawa, Figure 1, liquid crystal material 4). 

	Regarding Claim 22, Osawa in view of Popovich discloses a method of manufacturing an optical modulator according to claim 19.
Osawa fails to disclose a method of including providing a preferential surface alignment to the embossing surface and therewith imparting the preferential surface alignment to the embossed surface of the shaped birefringent part, the surface alignment being configured to align said liquid crystal material.
However, Popovich discloses a similar method comprising a step of including providing a preferential surface alignment to the embossing surface and therewith imparting the preferential surface alignment to the embossed surface of the shaped birefringent part, the surface alignment being configured to align said liquid crystal material (Popovich, Paragraph 0112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Osawa to have a particular method of manufacturing as disclosed by Popovich. One would have been motivated to do so for the purpose of optimizing the liquid crystal molecules’ orientation and alignment into a three-dimensional pattern (Popovich, Paragraph 0112).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Popovich in further view of Gam et al (US Publication No.: US 2015/0378076 A1, “Gam”).
Regarding Claim 5, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1.
	Osawa fails to disclose that the birefringent polymer has a positive birefringence. 
	However, Gam discloses a similar modulator where the birefringent polymer has a positive birefringence (Gam, Paragraph 0079). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second optical elements as disclosed by Osawa to have a particular birefringence as disclosed by Gam. One would have been motivated to do so for the purpose of creating surface relief structures in order to improve the viewing angle of the device (Gam, Paragraph 0079). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Popovich in further view of Barone (US Publication No.: US 2005/0041307 A1 of record).
	Regarding Claim 17, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 1.
Osawa fails to disclose that one or both of the optical elements is shaped to define an axis of cylindrical symmetry which substantially perpendicular to a flat surface disposed on one side of the respective optical element.
However, Barone discloses a similar optical modulator where one or both of the optical elements is shaped to define an axis of cylindrical symmetry which substantially perpendicular to a flat surface disposed on one side of the respective optical element (Barone, Paragraph 0026; Figure 6).


Regarding Claim 18, Osawa in view of Popovich discloses the electrically switchable optical modulator according to claim 17, wherein an axis of symmetry of the first and second optical elements are coaxial (Osawa, Figure 1 discloses coaxial axes of symmetry). 
Osawa fails to disclose that both of optical elements are shaped to define a respective said axis of the cylindrical symmetry.
	However, Barone discloses a similar optical modulator where both of optical elements are shaped to define a respective said axis of the cylindrical symmetry (Barone, Paragraph 0026 discloses an optical element with cylindrical symmetry, where this concept may be applied to both optical elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical elements as disclosed by Osawa to include cylindrical symmetry as disclosed by Barone. One would have been motivated to do so for the purpose of optimizing the optical lens to achieve ideal performance (Barone, Paragraph 0026). 

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871